PER CURIAM.
The petitioner/attorney seeks relief from an order by the trial court denying his second motion to compensate him as a specially appointed public defender in a murder prosecution. We grant the petition for writ of certiorari.
The petitioner submitted an interim bill for this complicated case in July of 1991 seeking $11,341.50 for attorney’s fees and costs for services through June 10, 1991. In August of 1991 the trial court awarded petitioner $10,000.00.
Petitioner continued to work on the case and prepare for a second trial. However, in September a negotiated plea was worked out and the case was completed. Petitioner then submitted a final bill for services from July of 1991 through the close of the case in September. The amount of fees and costs totalled $2,049.50. After a hearing, the trial court denied the award.
While the respondent argues that the total fee was not unreasonable considering the entire case, the award of no fee for the work performed between July and September is confiscatory of the attorney’s time, energy and talents. Leon County v. McClure, 541 So.2d 630 (Fla. 1st DCA 1988). Here based upon the July 1991 request for time expended only through June of 1991, the trial court determined that $10,000 was a reasonable fee. By denying the second much smaller fee request entirely, the trial court in effect found that all time subsequently spent was unreasonable. However, there are no contrary affidavits and no one contests the fact that petitioner was both preparing for a new trial and negotiating a plea for his client. Furthermore, the costs which were disallowed were for the issuance of trial subpoenas to witnesses for the trial which was only obviated by the plea agreement entered into shortly before trial.
We therefore grant the petition and direct the trial court on remand to determine a reasonable fee and cost award to petitioner based upon his time expended after the date of the first award of fees.
ANSTEAD and WARNER, JJ., concur.
LETTS, J., dissents without opinion.